—Order, Supreme Court, Nassau County (Ralph Yachnin, J.), entered November 20, 1991, which, inter alia, granted the plaintiffs motion for contempt, child support and maintenance arrears, and counsel fees, and denied defendant’s cross-motion for a reduction in child support, unanimously affirmed, without costs.
A new hearing regarding defendant’s request for a downward modification of his support payments and plaintiffs request to hold defendant in contempt was unnecessary in light of the trial court’s prior hearing on the issues and the lack of new facts to warrant a new hearing. We also note that a finding of contempt was warranted since defendant failed fully to purge himself as provided for in the prior order. Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Nardelli, JJ.